Title: To James Madison from Thomas Aderton, [ca. 15 December] 1813
From: Aderton, Thomas
To: Madison, James


        
          State of North Carolina Port of Wilmington[ca. 15 December 1813]
        
        The Petition of Thomas Aderton Commander of the private armed Brig call’d the Saratoga.
        Your Petitioner for himself and on behalf of the Owners, officers & Crew of the said private armed American Brig Saratoga, respectfully represents, that he arrived at the Port of Wilmington North Carolina on the 26th. day of November 1813. with a quantity of goods &c taken on the high seas from several Vessels belonging to the British Government, which property he has regularly libell’d in the District Court of North Carolina.
        That amongst other property taken from the Enemy were Ten Negro men Slaves—Nine taken from the British Schooner Fame of Barbadoes, William Greenidge Master on the 29th. September 1813. the other from the British Sloop General Hodgson A. Hermender Master on the 7th. Novr. 1813. Your Petitioner understands that the Judge of the District Court of N. C. has decided that a Libel cannot be sustained for Slaves. It will follow as a natural consequence that the Brig Saratoga and Slaves will be seized and perhaps condemned under the Act of Congress prohibiting the importation of Slaves, and your Petitioner be subjected to a heavy penalty. Your Petitioner cannot perceive the policy or necessity of condemning the said property under the Act of Congress aforesaid, when Justice woul’d afterwards dictate the propriety of restoration, for if the object be to ascertain whether the said Slaves were taken on the high Seas from the Enemy, this proof he is ready to furnish and herewith transmits testimony to establish the fact. And when the consequences that will result to the Petitioner and Owners from a detention of said Brig are taken into consideration the necessity of your interference will be still more apparent.
        Your Petitioner will take the liberty of remarking that after capturing the aforesaid Vessels (property of the Enemy) he must either have restored them, brought the Slaves in, as he has done, or thrown them over board, policy forbid the first, and humanity the latter.
        Your Petitioner also respectfully represents, that the Slaves are now in possession of and under the controul of Robert Cochran Collector of the

Port of Wilmington who has given to your Petitioner an opportunity, thus to represent his case.
        Your Petitioner therefore humbly solicits your interference, and that such order may be given for the relief of your petitioner as will comport with the views and interests of the United States, and your Petitioner will ever pray &c &c.
        
          Thomas Aderton
        
      